Citation Nr: 1211510	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO. 08-04 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for sleep apnea. 

2. Entitlement to an increased rating for a right knee disability, previously rated as internal derangement, right knee, and currently rated as residuals of injury right knee, limitation of motion with pain and degenerative joint disease, rated 10 percent disabling.

3. Entitlement to an increased evaluation for left knee instability, currently rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and J.T.


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1992, with various unverified periods of active and inactive duty for training.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran attended a hearing before the undersigned in October 2011.

In November 2006, the Veteran alleged a clear and unmistakable error in a July 2005 rating decision that granted service connection for carpal tunnel and assigned an effective date of December 19, 2002.  The Veteran alleged that the effective date should have been August 2002.  This matter is REFERRED to the RO for proper action.

The issues of entitlement to an increased rating for a left knee disability, and an increased rating for a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center, in Washington, DC.



FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, sleep apnea began during his active service.


CONCLUSION OF LAW

Sleep apnea is due to or aggravated by active service. 38 U.S.C.A. §§ 1110, 1112, 1131, 5100, 5103; 5103A, 5107 (West 2002 and Supp 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 3.304, 3.307, 3.326 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 38 C.F.R. § 3.159(b)(1). Such notice should be provided to a Veteran before the initial unfavorable agency of original jurisdiction (RO) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.

As the Board's decision to grant service connection for sleep apnea herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the VCAA and the implementing regulations.

Service Connection

The Veteran filed a claim for service connection for sleep apnea in October 2006. He contends that symptoms of sleep apnea began in service, though he was not diagnosed with sleep apnea until after his discharge.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records show complaints of sleep and possibly sleep-related problems. In February 1983, the Veteran complained about having trouble focusing, getting headaches, and not having much enthusiasm for his job.  An undated service treatment records shows complaints of headaches, difficulty breathing, shortness of breath, trouble sleeping with frequent waking, and depression.  In September 1992, at his discharge examination, the Veteran reported sleep problems.

The Veteran was seen for possible sleep apnea in August 2006.  He reported that his wife told him he stopped breathing at night and that he had had this problem for twenty years.  He stated that he had been tired and sleepy all day for at least fifteen years.  The provider noted a clinical presentation of obstructive sleep apnea and ordered a sleep study.

The Veteran attended a sleep study in October 2006.  The results of the study were consistent with obstructive sleep apnea syndrome.  The Veteran was issued a continuous positive airway pressure (CPAP) machine.

In January 2007, a private provider submitted a letter in support of the Veteran's claim.  Based upon a review of the service treatment records and post-service medical records, the provider concluded that the records "strongly suggest" that the Veteran had sleep apnea during service.  The symptoms that supported this conclusion included frequent awakenings, morning headaches, depression, and daytime "shortness of breath" with no asthma or smoking-related conditions.

In March 2007, the Veteran was seen by a VA provider with complaints of poor sleep and low energy.  The Veteran was seen for follow-ups on his sleep apnea and CPAP usage in January 2008 and March 2008.

The Veteran attended a VA examination in January 2011.  Medical records were reviewed but the claims file was not available.  The Veteran reported sleep troubles since 1983, stating that he woke up tired every morning and that his wife reported that he snored and stopped breathing at night.  The examiner conducted a physical examination and history.  The examiner stated that she could not reach a conclusion without resorting to speculation, as the claims file was not available.  She requested performance of a new sleep study.

In June 2011, an addendum to the January 2011 opinion was prepared.  The claims file was reviewed.  The examiner concluded it was less likely than not that the Veteran's sleep apnea was related to his sleep complaints in service.  Her opinion was based on a review of the service treatment records and the fact that she saw no documentation therein suggesting sleep apnea during the Veteran's active service. She also based her opinion on the fact that sleep apnea was not diagnosed until eleven years after service.  There is no evidence that the sleep study the examiner requested in January 2011 was ever performed.

The Veteran attended a hearing before the undersigned in October 2011.  His wife testified that she first noticed problems with the Veteran's sleep after his first tour in Germany, in about 1983; see Hearing Transcript at 3.  She stated that he stopped breathing at night, and she had to push him over to get his breathing to start again, and he also snored loudly.  These symptoms continued through service and until the present day.  Id. at 4.  The Veteran reported that, during service, he became tired, had headaches, and had trouble focusing; he was also constantly awake at night.  Id. at 5.  He reported that the other soldiers said he snored so loud he would give away their position.  Id. at 6.  After service, he complained to providers of sleep problems, but nobody diagnosed him until his wife told a provider that he stopped breathing at night.  Id. at 7.

Based on the preceding evidence, the Board finds that the Veteran has a current diagnosis of sleep apnea.  Therefore, the remaining inquiry is whether such current sleep apnea is related to his active duty military service.

In this regard, the Board observes that the Veteran has reported continuing sleep problems during and after service.  He reported feeling tired all the time, having low energy, snoring, shortness of breath, and headaches.  His wife has consistently reported that he snored loudly and that he would stop breathing in his sleep.  The Veteran and his wife are competent to testify to factual matters of which they have first-hand knowledge.  Specifically, they are competent to report when the Veteran's sleep problems/symptoms began and the continuity of such symptomatology.  38 C.F.R. § 3.159(a)(2), Washington, supra, Layno, supra.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr, supra.

The Board finds the Veteran's and his wife's reports of sleep problems beginning in service are credible.  They are also consistent with complaints made to treating providers during service.  Between 1983 and 1992, service treatment records show complaints of headaches, difficulty breathing, shortness of breath, trouble sleeping with frequent waking, and depression.

There are two medical opinions in the claims file, one positive (the private January 2007 opinion) and one negative (the January 2011 VA examination and June 2011 addendum).  The Board affords more weight to the opinion of the private examiner, which discussed the service and post-service treatment records and the Veteran's complaints.  In comparison, the VA examiner offered the June 2011 addendum without the sleep study she had requested.  She also said there was no evidence of sleep problems in the service treatment records, despite there being three separate instances of complaints.  As such, the Board finds that the weight of the medical evidence is in favor of the Veteran.

Given that the medical evidence is in favor of service connection and that there is competent and credible lay evidence that the Veteran's has had sleep symptoms since service, the Board resolves all reasonable doubt in his favor and finds that sleep apnea began during his active duty military service.  Therefore, service connection for such disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for sleep apnea is granted.
REMAND

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that when an appellant files a timely notice of disagreement (NOD) and there is no statement of the case (SOC) issued, the Board should remand, rather than refer, the issue to the RO for the issuance of a SOC.

In December 2002, the Veteran filed claims for increased ratings for his knee disabilities.  An April 2003 rating decision denied these increased. In July 2004, the Veteran submitted an NOD with that decision.  He clearly labeled his statement "notice of disagreement," even highlighting the words. 

An NOD must express disagreement with a determination of the agency of original jurisdiction and express a desire to contest the result. 38 C.F.R. § 20.201 (2011). While special wording is not required, the NOD must be in terms that can reasonably be construed as disagreement with the determination and a desire for appellate review. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2011); see also Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002); Ortiz v. Shinseki, 23 Vet. App. 353, 361 (2010) (indicating that "mere dissatisfaction is the essence of an NOD" but may not be sufficient for a substantive appeal).  Moreover, the Board determines de novo whether a document is an NOD.  Fenderson v. West, 12 Vet. App. 119 (1999); Beyrle v. Brown, 9 Vet. App. 24, 27-28 (1996).

Given the clarity of the Veteran statement, the Board finds that the July 2004 statement from the Veteran is a timely NOD with the April 2003 rating decision on that issue. 38 C.F.R. §§ 20.201, 20.302(a).  Consequently, this matter will be remanded for the issuance of a SOC.

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran and his representative a SOC addressing the claims for increased ratings for his right knee disability and his left knee disability.  The Veteran and his representative are hereby informed a timely and adequate substantive appeal must be submitted as to this issue for the issue to be before the Board on appeal.

If the Veteran perfects an appeal with respect to either of those issues, the Originating Agency should ensure that any indicated development is completed before such issues are certified for appellate consideration

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


